By WILLIAM A.. BEER, Judge.
This is a suit by plaintiffs' to recover of‘defendants in solido the sum of $1500.00 for professional service's alleged to have been rendered under a verbal agreement or contract of employment, in which plaintiffs claim to have oeen retained by each and all of the defendants, to advise and defend some of the defendants who had been arrested by Federal authorities under a charge of having conspired to commit a crime in violation of a Federal statute. Defendants answer by admitting the arrest, but deny that they are in any manner indebted to plaintiffs or that they employed them or agreed to pay them the sum claimed. In the latter part of Paragraph "4" of the answer, it is further alleged by respondents that petitioners were notified that their servioes.were' not required by defendants or by the accused as named in the petition. There was judgment in solido against all defendants and in favor of plaintiffs in the sum of $B00.89, and plaintiffs have answered the appeal herein taitón by defendants, praying for an increase of the judgment to the full amount prayed for in the petition.
The evidence is most conflicting as to whether the contract alleged was definitely made between the parties to this suit, but we find from the record of this oase., from the notification above referred to in defendants' answer and from admissions mads by all defendants (the accused as well as their relatives.) that plaintiffs were undoubtedly employed or retained by each .'of the defendants for the purposes above mentioned, and that on the date subsequent to their negotiations, that plaintiffs were peremptorily dismissed after having rendered diligent and valuable services as far as it was'possible for them to do so.
It Is urged by counsel for defendants that pla inti fittest imony as to the verbal oontraot of employment, so far as-it referred to their engagement by relatives of the accused, should *813have been excluded on objections interposed, for the reason that the. offer of suoh evidenoe was an attempt to prove hy parole a promise to pay the debt of a third person. He find no merit in this contention. The employment in question was in relation to services not necessarily to he rendered to,'though for the bene-/A ■ fit of, the accused, who may not have seen fit to employ any counsel in the matter, hut to the relatlve^who ■ were..doubtlessly greatly concerned -in securing the liberty and acquittal of the aooused. It Is true, however, that both the relatives and the accused employed the plaintiffs, thereby rendering themselves liable to plaintiffs, not in solido but jointly and severally, for ' suoh services as may have been rendered. There is nothing in the record to show that there was any obligation intended to bind .defendants in solido. Suoh an obligation must be expressly stipulated, not presumed. Art. 2093.rf-C-C.
This oourt has frequently held that a contract- of employment with an attorney is in the nature of a mandate, .revocable at the will of the principal upon the payment of the value of the servioes rendered up to the date- of the discharge.(Gosserand v. Crespo and others , 7829 Orleans Appeal; DOuque v. Dejan, 8 Orleans Appeal, 430).
. The evidenoe is to the effect that plaintiffs were to be paid the sum of $600.00 oash, and we are convinced, as was evidently, the learned judge of the trial oourt, that services .435J' this value were undoubtedly rendered up to the time- of their His-, charge. We will not disturb the Judgment in this respect, (Ehil-llps v. Stewart, 24 Da., 162; Succession of Demien, 8987 Orleans Appeal), but will; however., amend so as to find defendants liable therefor unly jointly and not in solido.
IT IS, IHEHE20BE, OBDEBED, ADJUDGED ADD-DECREED that the judgment- herein appealed from be amended so that the defendants herein he and they hereby- are declared liable jointly *814and not in solido. : As. tlmif, «mandad, the Judgment is affairmed plaintiffs and-'appellees to pay oósts of appeal.
JDDGKEOT, AS AMENDED, AEEIHMED
MAX 14, 1923.